UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus New York Tax Exempt Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 02/28/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New York Tax Exempt Bond Fund, Inc. February 28, 2017 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 100.4% Rate (%) Date Amount ($) Value ($) New York - 98.8% Build New York City Resource Corporation City University of New York, Queens College, Revenue (Q Student Residences, LLC Project) 5.00 6/1/38 1,000,000 1,132,320 Build New York City Resource Corporation City University of New York, Queens College, Revenue (Q Student Residences, LLC Project) 5.00 6/1/43 1,350,000 1,519,250 Dutchess County Local Development Corporation, Revenue (Health Quest Systems, Inc. Project) 4.00 7/1/41 2,000,000 2,006,120 Glen Cove Local Economic Assistance Corporation, Revenue (Garvies Point Public Improvement Project) 0.00 1/1/45 18,600,000 a 3,577,896 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 5,000,000 5,398,950 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 5,500,000 6,257,185 Long Island Power Authority, Electric System General Revenue 1.37 11/1/18 5,000,000 b 5,019,250 Long Island Power Authority, Electric System General Revenue 5.00 9/1/34 3,300,000 3,684,351 Long Island Power Authority, Electric System General Revenue 5.00 9/1/36 6,000,000 6,748,440 Long Island Power Authority, Electric System General Revenue 5.00 9/1/45 3,000,000 3,335,640 Long Island Power Authority, Electric System General Revenue (Prerefunded) 6.00 5/1/19 7,000,000 c 7,749,490 Metropolitan Transportation Authority, Dedicated Tax Fund Green Bonds (Climate Bond Certified) 5.00 11/15/37 9,825,000 11,355,047 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/27 12,000,000 14,044,920 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/1/27 4,370,000 5,071,123 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 6,680,000 7,552,074 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/35 10,000,000 11,350,800 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/36 7,210,000 8,265,039 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/37 3,000,000 3,399,420 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/41 12,140,000 13,459,497 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/43 11,760,000 13,134,626 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.4% (continued) Rate (%) Date Amount ($) Value ($) New York - 98.8% (continued) Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/44 5,000,000 5,747,100 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/46 10,000,000 11,260,800 Metropolitan Transportation Authority Hudson Rail Yards Trust, Obligations Revenue 5.00 11/15/51 10,000,000 10,740,400 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/43 4,000,000 4,470,960 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/43 4,000,000 4,470,960 New York City, GO 5.00 11/1/19 5,000 5,019 New York City, GO 5.00 8/1/21 10,000,000 11,485,900 New York City, GO 5.00 8/1/23 11,020,000 12,651,621 New York City, GO 5.25 9/1/25 4,000,000 4,254,480 New York City, GO 5.00 8/1/27 8,825,000 9,844,199 New York City, GO 5.00 8/1/27 10,000,000 11,876,000 New York City, GO 5.00 3/1/29 6,645,000 7,605,801 New York City, GO 5.00 8/1/29 5,935,000 6,754,802 New York City, GO 5.00 8/1/30 3,000,000 3,469,740 New York City, GO 5.00 8/1/31 1,735,000 1,995,528 New York City, GO 5.00 8/1/32 3,820,000 4,361,027 New York City, GO 5.00 8/1/32 13,000,000 15,143,700 New York City, GO 5.00 8/1/32 2,000,000 2,284,440 New York City, GO 5.00 10/1/32 5,745,000 6,490,012 New York City, GO 5.00 8/1/34 10,885,000 12,311,806 New York City, GO 5.00 8/1/37 5,000,000 5,705,350 New York City Educational Construction Fund, Revenue 6.50 4/1/26 4,220,000 5,015,512 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; FGIC) 5.00 3/1/31 10,810,000 10,836,052 Long-Term Municipal Investments - Coupon Maturity Principal 100.4% (continued) Rate (%) Date Amount ($) Value ($) New York - 98.8% (continued) New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/28 5,000,000 5,317,200 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/26 7,250,000 8,275,222 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/31 5,000,000 5,645,200 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 20,000,000 22,343,800 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/39 5,000,000 5,670,550 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 10,000,000 10,883,400 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 11,025,000 12,058,483 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/44 20,000,000 22,603,200 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/47 4,000,000 4,540,000 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/40 5,000,000 5,649,000 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/43 8,185,000 9,173,502 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/22 19,000,000 19,070,870 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/15/24 10,000,000 10,037,300 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/27 10,000,000 10,037,300 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.4% (continued) Rate (%) Date Amount ($) Value ($) New York - 98.8% (continued) New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/26 5,000,000 5,871,150 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 8/1/30 11,665,000 13,568,378 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/33 5,210,000 5,933,929 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/36 5,000,000 5,631,000 New York Convention Center Development Corporation, Revenue (Hotel Unit Fee Secured) (Credit Support Agreement; SONYMA) 5.00 11/15/40 3,250,000 3,686,345 New York Convention Center Development Corporation, Senior Lien Revenue (Hotel Unit Fee Secured) 0.00 11/15/47 8,525,000 a 2,256,397 New York Convention Center Development Corporation, Senior Lien Revenue (Hotel Unit Fee Secured) 0.00 11/15/50 15,880,000 a 3,612,224 New York Counties Tobacco Trust IV, Tobacco Settlement Pass-Through Bonds 6.50 6/1/35 275,000 275,066 New York Counties Tobacco Trust VI, Tobacco Settlement Pass-Through Bonds 5.00 6/1/45 2,000,000 2,136,760 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/44 10,000,000 11,048,600 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/40 5,000,000 5,647,400 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 10,000,000 d 10,483,600 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 5,650,000 6,768,587 New York State Dormitory Authority, LR (Municipal Health Facilities Improvement Program) (New York City Issue) 5.00 1/15/25 10,000,000 10,352,900 New York State Dormitory Authority, Mortgage Hospital Revenue (Hospital for Special Surgery) (Collateralized; FHA) 6.25 8/15/34 3,915,000 4,376,109 New York State Dormitory Authority, Revenue (Barnard College) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/37 1,010,000 1,022,686 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/37 6,035,000 6,693,781 Long-Term Municipal Investments - Coupon Maturity Principal 100.4% (continued) Rate (%) Date Amount ($) Value ($) New York - 98.8% (continued) New York State Dormitory Authority, Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/20 4,490,000 4,901,419 New York State Dormitory Authority, Revenue (Fordham University) 5.00 7/1/41 1,200,000 1,357,644 New York State Dormitory Authority, Revenue (Icahn School of Medicine at Mount Sinai) 5.00 7/1/40 2,000,000 2,174,580 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 5.00 7/1/36 2,250,000 2,496,262 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/20 3,000,000 3,411,870 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 7/1/28 18,335,000 a 14,162,137 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 6.75 2/15/23 5,700,000 6,178,173 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 8,395,000 9,139,636 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) (Prerefunded) 5.50 7/1/19 9,000,000 c 9,926,100 New York State Dormitory Authority, Revenue (New York University Hospitals Center) (Prerefunded) 5.63 7/1/20 3,500,000 c 4,005,750 New York State Dormitory Authority, Revenue (New York University Hospitals Center) (Prerefunded) 5.50 7/1/20 1,500,000 c 1,710,630 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/36 2,000,000 2,288,620 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/45 7,000,000 7,915,810 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 33,625,000 41,240,054 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.00 5/1/43 2,700,000 2,941,542 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 5.00 12/1/35 1,800,000 d 1,934,442 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 5.00 12/1/40 1,200,000 d 1,278,408 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) (Prerefunded) 6.13 12/1/18 2,500,000 c 2,724,925 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.4% (continued) Rate (%) Date Amount ($) Value ($) New York - 98.8% (continued) New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) (Prerefunded) 6.25 12/1/18 6,700,000 c 7,317,405 New York State Dormitory Authority, Revenue (Pratt Institute) 5.00 7/1/34 1,000,000 1,107,250 New York State Dormitory Authority, Revenue (Pratt Institute) 5.00 7/1/39 1,500,000 1,646,535 New York State Dormitory Authority, Revenue (Pratt Institute) 5.00 7/1/44 1,500,000 1,633,350 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/36 2,000,000 2,269,480 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/37 1,000,000 1,133,170 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/38 6,300,000 7,003,269 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/40 2,450,000 2,770,533 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 5,000,000 5,418,800 New York State Dormitory Authority, Revenue (The New School) 5.00 7/1/36 2,000,000 2,240,780 New York State Dormitory Authority, Revenue (The New School) 5.00 7/1/40 5,590,000 6,196,068 New York State Dormitory Authority, Revenue (The New School) (Prerefunded) 5.25 7/1/20 5,000,000 c 5,661,250 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/38 7,230,000 8,198,025 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 16,000,000 17,333,920 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/22 9,965,000 10,785,020 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/31 8,620,000 9,944,204 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 8/15/36 2,625,000 2,992,894 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/39 3,840,000 4,331,136 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 5.25 2/15/19 25,000 c 27,065 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 5.25 2/15/19 5,000 c 5,413 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 5.25 2/15/19 5,000 c 5,413 Long-Term Municipal Investments - Coupon Maturity Principal 100.4% (continued) Rate (%) Date Amount ($) Value ($) New York - 98.8% (continued) New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/23 5,000,000 5,938,000 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/44 7,000,000 7,869,050 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 5/15/29 3,000,000 3,458,970 New York State Energy Research and Development Authority, PCR (Niagara Mohawk Power Corporation Project) (Insured; AMBAC) 1.93 12/1/26 8,000,000 7,790,000 New York State Energy Research and Development Authority, PCR (Rochester Gas and Electric Corporation Project) (Insured; National Public Finance Guarantee Corp.) 1.28 8/1/32 5,300,000 4,823,000 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/21 10,000,000 10,559,100 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/24 4,000,000 4,578,200 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/41 15,000,000 17,299,200 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) 5.00 8/15/37 4,025,000 4,444,445 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) (Green Bonds) 5.00 11/15/31 6,000,000 7,036,140 New York State Housing Finance Agency, Housing Revenue (Capitol Green Apartments) (Collateralized; FNMA) 4.38 11/15/17 260,000 261,079 New York State Mortgage Agency, Mortgage Revenue 5.00 4/1/28 585,000 614,273 New York State Thruway Authority, General Revenue 5.00 1/1/42 3,500,000 3,819,725 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 1/1/41 2,500,000 2,788,975 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 17,500,000 19,381,250 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.4% (continued) Rate (%) Date Amount ($) Value ($) New York - 98.8% (continued) New York State Urban Development Corporation, State Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.70 4/1/20 8,180,000 8,776,322 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/21 1,100,000 1,172,787 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/26 1,800,000 1,896,012 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/46 12,500,000 13,161,000 New York Transportation Development Corporation, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.00 1/1/23 2,250,000 2,564,392 Onondaga County Trust for Cultural Resources, Revenue (Abby Lane Housing Corporation Project) 5.00 5/1/40 1,000,000 1,112,030 Port Authority of New York and New Jersey, (Consolidated Bonds, 163rd Series) 5.00 7/15/35 10,000,000 11,087,900 Port Authority of New York and New Jersey, (Consolidated Bonds, 178th Series) 5.00 12/1/24 4,465,000 5,184,803 Port Authority of New York and New Jersey, (Consolidated Bonds, 183rd Series) 5.00 12/15/26 5,000,000 5,940,050 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) 5.00 9/1/32 4,100,000 4,606,555 Port Authority of New York and New Jersey, (Consolidated Bonds, 195th Series) 5.00 10/1/35 5,000,000 5,649,950 Port Authority of New York and New Jersey, (Consolidated Bonds, 93rd Series) 6.13 6/1/94 15,000,000 18,101,550 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 5,000,000 5,642,600 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/31 5,000,000 5,859,550 Suffolk County Economic Development Corporation, Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.00 7/1/22 2,025,000 2,262,532 Suffolk County Economic Development Corporation, Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.00 7/1/31 2,370,000 2,585,480 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 13,000,000 13,150,670 Long-Term Municipal Investments - Coupon Maturity Principal 100.4% (continued) Rate (%) Date Amount ($) Value ($) New York - 98.8% (continued) Tender Option Bond Trust Receipts (Series 2016-XM0367), (New York State Dormitory Authority, Revenue (The Rockefeller University)) Non-recourse 5.00 7/1/18 8,000,000 d,e 8,862,240 Tender Option Bond Trust Receipts (Series 2016-XM0376), (New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects)) Non- recourse 5.00 6/15/21 5,000,000 d,e 5,818,900 Tender Option Bond Trust Receipts (Series 2016-XM0376-2), (New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects)) Non- recourse 5.00 6/15/21 5,000,000 d,e 5,802,950 Tender Option Bond Trust Receipts (Series 2016-XM0381), (New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose)) Non-recourse 5.00 2/15/21 16,000,000 d,e 18,023,840 Tender Option Bond Trust Receipts (Series 2016-XM0383), (New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue) Non-recourse 5.00 6/15/21 9,435,000 d,e 10,730,404 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.50 1/1/22 10,540,000 c 12,523,312 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/24 5,000,000 5,863,900 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 1/1/28 8,000,000 9,189,760 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/28 3,130,000 3,338,020 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/30 3,285,000 3,820,324 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (Prerefunded) 5.00 5/15/18 3,000,000 c 3,153,390 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (Prerefunded) 5.00 11/15/18 1,870,000 c 2,002,078 TSASC, Inc. of New York, Senior Tobacco Settlement Bonds 5.00 6/1/41 10,000,000 10,877,100 TSASC, Inc. of New York, Tobbaco Settlement Subordinate Bonds 5.00 6/1/48 8,600,000 8,786,362 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 100.4% (continued) Rate (%) Date Amount ($) Value ($) New York - 98.8% (continued) Utility Debt Securitization Authority of New York, Restructuring Bonds 5.00 12/15/35 17,000,000 19,725,100 Utility Debt Securitization Authority of New York, Restructuring Bonds 5.00 12/15/41 5,000,000 5,726,300 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Bonds 5.00 6/1/41 6,010,000 6,440,677 U.S. Related - 1.6% A.B. Won International Airport Authority of Guam, General Revenue 6.38 10/1/43 3,000,000 3,428,730 Guam, Business Privilege Tax Revenue 5.00 11/15/35 6,200,000 6,466,414 Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 3,325,000 3,848,887 Guam, LOR (Section 30) 5.00 12/1/46 2,000,000 2,133,500 Guam Waterworks Authority, Water and Wastewater System Revenue 5.00 1/1/46 2,000,000 2,109,820 Total Investments (cost $1,084,697,760) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Variable rate security—rate shown is the interest rate in effect at period end. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, these securities were valued at $62,934,784 or 5.54% of net assets. e Collateral for floating rate borrowings. STATEMENT OF INVESTMENTS Dreyfus New York Tax Exempt Bond Fund, Inc. February 28, 2017 (Unaudited) The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 1,139,409,166 - Liabilities ($) Floating Rate Notes †† - (21,715,000 ) - ) † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Inverse Floater Trust”). The Inverse Floater Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Inverse Floater Trust, which is transferred to the fund, and is paid interest based on the remaining cash flows of the Inverse Floater Trust, after payment of interest on the other securities and various expenses of the Inverse Floater Trust. An inverse floater security may be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Inverse Floater Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the Trust Certificates reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis. These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity NOTES Provider is required to make a payment under the liquidity facility due to a termination event to the holders of the Trust Certificates. When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Inverse Floater Trust. A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Inverse Floater Trust (“Liquidation Shortfall”). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, a fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. At February 28, 2017, accumulated net unrealized appreciation on investments was $54,711,406, consisting of $63,816,284 gross unrealized appreciation and $9,104,878 gross unrealized depreciation. At February 28, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New York Tax Exempt Bond Fund, Inc. By: /s/ Bradley J.
